Case 1-20-43935-nhl Docl Filed l1/Oc/2O Entered L1/Od/2Z0 1/411 /

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

 

Case number (if known) Chapter 11

O) Check if this an
| amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name Forest Leaf LLC

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification
Number (EIN)

 

 

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
714 58th Street
Brooklyn, NY 11220
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Kings Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

5. Debtor's website (URL)

 

 

6. Type of debtor I Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

CO) Partnership (excluding LLP)
CO Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 1-20-45950-NnNl

Debtor Forest Leaf LLC

Doc Ll Filed 14/Oco/20 Entered LliQo/20 Lfi4tii es

Case number (if known)

 

Name

7. Describe debtor's business

 

A. Gheck ane:

O) Health Care Business (as defined in 11 U.S.C. § 101(27A))
CO) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
© Raitroad (as defined in 11 U.S.C. § 101(44))

©) Stockbroker (as defined in 11 U.S.C. § 101(53A))

O Commodity Broker (as defined in 11 U.S.C. § 101(6))

© Clearing Bank (as defined in 11 U.S.C. § 781(3))

Ml None of the above

B. Check all that apply

O Tax-exempt entity (as described in 26 U.S.C. §501) .
1 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
CO Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Awww.uscourts.gov/four-digit-national-association-naics-codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small
business debtor” must check
the first sub-box. A debtor as
defined in § 1182(1) who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Check one:
O Chapter 7
O Chapter 9

M@ Chapter 11. Check all that apply.

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate

noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

od

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
OD) Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

Mi No.
O Yes.

District
District

When
When

Case number

Case number

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an

affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

MNo
O Yes.

Debtor
District

Relationship

 

When Case number, if known

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 1-20-459509-NNl

Debtor Forest Leaf LLC
Name

11. Why is the case filed in
this district?

Doc Ll Filed 14/Oo/20 Entered LliQo/20 Lhi4tii sé

Case number (if known)

 

Check all that apply:

M@ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

Os Abankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

HNo
O Yes.

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)
CZ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

CZ It needs to be physically secured or protected from the weather.

Co It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

0 Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?
ONo

O Yes. Insurance agency

 

Contact name

 

Phone

 

 

BRE statistica and administrative information

13. Debtor's estimation of
available funds

Check one:

B Funds will be available for distribution to unsecured creditors.

CO After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14. Estimated number of Mi 1-49 D 1,000-5,000 CO 25,001-50,000
creditors C1 50-99 D 5001-10,000 OC 50,001-100,000
C 100-199 D 10,001-25,000 CO More than100,000
0 200-999
15. Estimated Assets D $0 - $50,000 0 $1,000,001 - $10 million CF $500,000,001 - $1 billion

D $50,001 - $100,000
M $100,001 - $500,000
O $500,001 - $1 million

D $10,000,001 - $50 million
0 $50,000,001 - $100 million
0 $100,000,001 - $500 million

0 $1,060,000,001 - $10 billion
OD $10,000,000,001 - $50 billion
OO Mere than $50 billion

 

16. Estimated liabilities

O $0 - $50,000

© $50,001 - $100,000
ME $100,001 - $500,000
O $500,001 - $1 miltion

0 $1,000,001 - $10 million

O $10,000,001 - $50 million
(2) $50,000,001 - $100 million
0 $100,000,601 - $500 million

O $500,000,001 - $1 billion

CD $1,000,000,001 - $10 biltion
0) $10,000,000,004 - $50 billion
0 More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 1-20-45950-NnNl

Debtor

Forest Leaf LLC

 

Name

Ea Request for Relief, Declaration, and Signatures

Doc Ll Filed 14/Oco/20 Entered LliQ0/20 Lfi4lils

Case number (if known)

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature

of authorized

representative of debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon November 8, 2020 _

MM/DD/YYYY

X /s! Shahram Lavian

 

Signature of authorized representative of debtor

Title Managing Member

Shahram Lavian

 

Printed name

 

18. Signature of attorney

Official Form 201

X Is/ Rachel S. Blumenfeld

 

Signature of attorney for debtor

Rachel S. Blumenfeld
Printed name

Law Office of Rachel S. Blumenfeld PLLC
Firm name

26 Court Street

Suite 2220

Brooklyn, NY 11242

Number, Street, City, State & ZIP Code

Contactphone 718-858-9600 Email address

1458 NY
Bar number and State

Date November 8, 2020

 

MM/DD/YYYY

rblmnf@aol.com

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 4
Case 1-20-45y9s0-nni DocLl Filed 11/Oco/20 Entered Lli00/20 Lh4a4liis

Fill in this information to identify the case:

 

Debtorname Forest Leaf LLC

 

| United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

|
| Case number (if known) |

O Check if this is an
| | amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 125

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

pa] Declaration and signature

| am the president, another officer, or an authorized agent of the corporation, a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases; List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
Other document that requires a declaration

 

OOOOOo0oo0o00

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon November 8, 2020 X Is! Shahram Lavian
Signature of individual signing on behalf of debtor

 

Shahram Lavian
Printed name

Managing Member _
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-20-45y9s0-nni DocLl Filed 11/Oo/20 Entered Lli00/20 Ladies

Fill in this information to identify the case:
Debtor name | Forest Leaf LLC
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW Check if this is an

 

YORK
Case number (if known): amended filing

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

Alist of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim

complete malling address, | and emall address of (for example, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. If

including zip code creditor contact debts, bank loans, unliquidated, or | claim's partially securad, fill in total claim amount and deduction for
professional services, disputed value of collaterat or setoff to calculate unsecured clalm.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff

Greenleafe Default judgment | Contingent $119,000.00

Condominium against Debtor- | Unliquidated

Homeowners however Debtor Disputed

Association was never served. | Subject to

Walter Schulz Matter is currently | Setoff

301 Sardis Road under appeal.

North

Charlotte, NC 28270

Greenleafe homeowner $2,000.00

Condominium association dues

Homeowners

Association

Walter Schuiz

301 Sardis Road

North

Charlotte, NC 28270

HDP ER General general $38,500.00 |

Contractor contractors

1923 McDonald

Avenue

Brooklyn, NY 11223

Mecklenburg propoerty taxes $2,550.00

County Tax

3205 Freedom Drive

Suite 3000

Charlotte, NC 28208

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Wno Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 1-20-43935-nhl Doc Filed 11/Oc/2QO Entered L1/Od/2Z0 1/411 /

Fill in this information to identify the case:

 

|Debtorname Forest Leaf LLC

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK |

 

Case number (if known)

 

Check if this is an
| amended filing

 

Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals 12/15

Summary of Assets

 

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property:

 

Copy line:88 from Schedule ANB. ssscssssssssecccorcunsmasiucinmnnaianrannnmeian aan ana aa RAR a as $ 275,000.00
1b. Total personal property:
Copy line 91A from SCHECUIC A/B.......scecsssssesssssssscsseessessueesssessusssissssestsessssessesssestsnrssesarentarecsisserensenarerarieasesnees 3 100.00
1c. Total of all property:
Copy line 92 from Schedule A/Bia.cccccccccccccsscsssescsesscssessecssssssecsvesevssecsuessecesesssessessusssessssesesuseatesseesusssessssscesseeseveseee $ __ 275,100.00.
Summary of Liabilities
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........cccccccccccsseseseseeeees $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F........cccccccccccscsscccscscscssvsvsvsvsacsesesevavavsecsvaeeusevevaves $ 2,550.00
3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.o...c...ccccccccscccscscsesessessseevsceueees +$ 159,500.00
es
4, Total liabilities occ ccccsssssesevessssescsssensvscsusavavavesessavevavavausaseseseavessvavasessavavaevavavasasaesevssseevavsevavessesesevees |
Lines 2+ 3a + 3b 1s 162,050.00 |
Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-20-43935-nhl Docil Filed L1/Os/2O Entered L1/Od/2Z0 1/411 ¢

Fill in this information to identify the case:

 

Debtorname Forest Leaf LLC

 

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

| Case number (if known)

es |
| 1 Check if this is an
- |

amended filing

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

O1No. Go to Part 2.

@ Yes Fill in the information below.
All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest
3. Checking, savings, money market, or financial brokerage accounts (Identify all)

Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number

3.1. Forest Leaf LLC checking $100.00

 

4. Other cash equivalents (/dentify all)

5. Total of Part 1. $100.00

 

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80. |

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

Hi No. Go to Part 3.
O Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

HI No. Goto Part 4.
C Yes Fill in the information below.

Investments
13. Does the debtor own any investments?

HI No. Go to Part 5.
0 Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 1-20-45yoo-nni Docl Filed 11/Oco/20 Entered LliQ0/2Z0 Lf4liis

 

 

Debtor Forest Leaf LLC Case number (if known)
Name
EEE inventory, excluding agriculture assets

 

18. Does the debtor own any inventory (excluding agriculture assets)?

W No. Goto Part 6.
C Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 

I No. Go to Part 7.
O Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 

HI No. Go to Part 8.
D Yes Fill in the information below.

Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

 

M No. Go to Part 9.
0 Yes Fill in the information below.

Real property
54. Does the debtor own or lease any real property?

 

OO No. Go to Part 10.
@ Yes Fill in the information betow.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property
Parcel Number (APN), and type
of property (for example,

acreage, factory, warehouse,
apartment or office building, if

 

 

 

available.
55.1. 922 Unit B Greanleaf
Avenue
Charlotte, Noth
Carolina 28202 100% $0.00 Comparable sale $275,000.00
56. Total of Part 9. $275,000.00

 

 

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.

 

57. Is a depreciation schedule available for any of the property listed in Part 97
BNo

O Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2
Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-20-43935-nhl Docl Filed 11/Oc/2O Entered L1/Od/2Z0 1/411 ¢

Case number (if known)

 

Debtor Forest Leaf LLC

Name

BNo
O Yes

ores aa Ee Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

BB No. Go to Part 11.
D Yes Fill in the information below.

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include ail interests in executory contracts and unexpired leases not previously reported on this form.

I No. Go to Part 12.
O Yes Fill in the information below.

page 3

Official Form 206A/B Schedule A/B Assets - Real and Personal Property
Besl Case Bankruptcy

Software Copyright! (c} 1996-2020 Best Case, LLC - www.bestcase.com
Case 1-20-43935-nhl Docl Filed 11/Oc/2O Entered L1/Od/2Z0 1/411 ¢

Debtor Forest Leaf LLC

 

Name

Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form

80.

81.
82.
83.
84.
85.

86.

87.

88.

89.

90.

91.

92.

Official Form 206A/B

Type-of property :

Cash, cash equivalents, and financial assets.
Copy fine 5, Part 1

Deposits and prepayments. Copy fine 9, Part 2.
Accounts receivable. Copy line 12, Part 3.

Investments. Copy line 17, Part 4.

Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 51, Part 8.

Real property. Copy fine 56, Part 9.0.00. cccccssscsessscssesstssecssesseees

Intangibles and intellectual property. Copy line 66, Part 70.

All other assets. Copy line 78, Part 11.

Current value of
persona! property

$100.00

$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

$0.00

$0.00
$0.00

Case number (if known)

 

Current value of real
property

 

 

—____$275,000.00_

 

 

 

Total. Add lines 80 through 90 for each column

 

$100.00

 

+ 91b.

 

 

$275,000.00

 

 

Total of all property on Schedule A/B. Add lines 91a+91b=92

Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property

 

 

$275,100.00

 

 

 

page 4

Best Case Bankruptcy
Case 1-20-43935-nhl Docl Filed L1/Os/2QO Entered L1/Od/20 1/411 /

Fill in this information to identify the case:

 

Debtorname Forest Leaf LLC |

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

| Case number (if known) -
| | OO Check if this is an
| amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?

HH No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
0 Yes. Fill in all of the information below.

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
